UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1586


DEBRA F. MEADOWS,

                    Plaintiff - Appellant,

             v.

CHARLES COUNTY SCHOOL BOARD OF EDUCATION; KELLER III BUS
SERVICE INCORPORATED, Keller Jr. Owner/President of School Board;
HELEN E. KELLER, Owner; KELLER TRANSPORTATION INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Timothy J. Sullivan, Magistrate Judge. (8:16-cv-02897-DKC)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Debra F. Meadows, Appellant Pro Se. Edmund J. O’Meally, PESSIN KATZ LAW, P.A.,
Towson, Maryland; Mark Jay Swerdlin, SHAWE & ROSENTHAL, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      On May 1, 2017, Debra F. Meadows filed a notice of appeal in her pending civil

case that did not clearly state the order she sought to appeal. In her informal brief,

Meadows references the magistrate judge’s January 25, 2017, order denying her motion

for a protective order. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Meadows seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we deny Meadows’ motion for oral

argument and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           DISMISSED




                                            2